UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6174



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTIN BRAMSON, a/k/a John Taylor, a/k/a
Hubert Riley, a/k/a Hans Martin, a/k/a Marty
Martin,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-92-318, CA-99-335-JFM)


Submitted:   July 13, 2000                 Decided:    July 21, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin Bramson, Appellant Pro Se. Carmina Szunyog Hughes, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martin Bramson seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.     We note that Bramson’s improper venue

claim, although jurisdictional in nature, is waived by Bramson’s

failure to raise it at trial.   See United States v. Melia, 741 F.2d

70, 71 (4th Cir. 1985).     Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.   See United States v. Bramson, Nos. CR-92-

318; CA-99-335-JFM (D. Md. Nov. 30, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
November 29, 1999, the district court’s records show that it was
entered on the docket sheet on November 30, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision.
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2